Title: From Benjamin Franklin to Timothy Horsfield, 1 March 1756
From: Franklin, Benjamin
To: Horsfield, Timothy


Dear Sir
Philada. March 1. 56
Orders are gone up to relieve Capt. Wayne’s Company. I suppose he will apply here for his Pay.
Capt. Arndt should make out his Muster Roll on Oath, and send his Journal &c. according to the Instructions given him, before he demands his Pay. However you may pay him Fifty Pounds in part; and let him know, that the Remainder will be paid when the Commissioners have his Muster Roll laid before them.
It is not worth while to send up a Waggon with a Cag of Rum to Mr. Parsons. If he had bought some on Account of the Province he need not have doubted its being allow’d in his Account.

My Respects to good Mrs. Horsfield, &c. I am, with much Esteem Dear Sir, Your most obedient Servant
B Franklin
Please to pay Nicholas Oplinger Fifteen Pounds Nine Shillings and Eight pence half penny and take his Receipt in full to the 20th of February past.
 Addressed: To / Timothy Horsfield Esqr / Bethlehem
Endorsed: Benja Franklin Esqr. March 1. 56
